Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by PCT Publication WO 2016/094706 (see page 2, lines 1-12; page 11, lines 8-17; page 12, lines 17-23; page 13, lines 24-27).
PCT -706 discloses a printed spectacle lens that contains a coating that is formed after the lens has been printed—see the above-noted paragraphs.  It is submitted that these are the only structural limitations that need to be met to reject the instant product-by-process claim 11.  It should be noted that product-by-process claims are not limited to the exact method in which they are made, but rather the structural limitations of the product being claimed.  Hence, the limitations of providing a three-dimensional model, digitally cutting the model into two-dimensional slices, and constructing the lens from a sum total of the individual two-dimensional slices need not be met to reject the product claim 11.  It is submitted that instant claim 12 is met at page 7, lines 10-28.    


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klemm et al 2003/0116872 (see Figs. 1A-1C; see paragraphs 0063-0100 and 0143-0152).
Klemm et al discloses the instant ophthalmic lens that has been detached from a coated substrate—ie, mold 1—to contain the coatings—hydrophobic top coat (10), antireflective (20) and scratch resistant (30)-- placed on the mold.  While the instant printing method using a printing ink is not disclosed, it is noted that these claims are product-by-process claims whose patentability depends only on the structural limitations of the process claimed and not the process itself.  Indeed, it is submitted that the instant product limitations are in fact taught in the reference with the possible exception of a clear teaching that the lens is a spectacle lens.  Klemm et al refers to an ophthalmic lens at paragraph 0003 and such lenses would typically include spectacle lenses, contact lenses and intraocular lenses.  Since the lens being made in Klemm et al is clearly not a contact lens or IOL, it is submitted inherent that it is a spectacle lens.  If not inherently a spectacle lens, then it is submitted that such a lens would have been an obvious choice as an ophthalmic lens.  Klemm et al (paragraphs 0145-0151) teaches that the material used to make the lens body comprises radiation curable monomers and it is submitted that these monomers, when cured, would constitute the same material as that set forth 
3.Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klemm et al (see Figs. 1A-1C; paragraphs 0063-0100 and 0143-0152) in view of PCT Publication WO 2016/094706 (see page 2, lines 1-12; page 11, lines 8-17).
Concerning instant claims 13 and 14, Klemm et al is applied for reasons of record as set forth in paragraph 2, supra, the primary reference disclosing a precoated substrate as a mold shell to form a lens which would appear to be a spectacle lens, the mold shell also containing a detachable siloxane bonding layer –see paragraphs 0064-0068, in particular 0068.  At best, Klemm et al fails to teach that the precoated substrate mold shell is used “for printing of a spectacle lens”.  PCT -706 discloses forming a spectacle lens by printing the lens on a substrate and such would have been an obvious utilization for the mold shell of Klemm et al dependent on the  exact manner in which the lens is to be made.  Obviously, forming the lens through molding or additive printing would have been known to one of ordinary skill in the art as viable alternatives for making the lens.  If Klemm et al does not teach forming a spectacle lens, PCT -706 does and such would have been obvious in Klemm et al dependent on the exact ophthalmic lens desired.  
4.Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 2016/094706 in view of Klemm et al 2003/0116872 and PCT Publication WO 2016/003275 (see page 3, lines 10-25).
PCT -706 discloses a method for producing a spectacle lens by providing a printing ink,   printing the lens material onto a substrate and curing the lens after which the lens is then removed from the substrate as set forth in paragraphs 1 and 3, supra.  The primary reference fails to teach the provision of a coated substrate having at least one coating selected from the instant group, and providing a three-dimensional model of the lens and digitally cutting same into individual two-dimensional slices whereby the printing occurs to construct the lens as a sum total of the slices.  As noted in paragraphs 2 and 3, supra, Klemm et al forms a spectacle lens by providing a coated substrate having at least one coating selected from the instant group and molding the lens thereto, whereby the finished lens is removed from the mold with the coatings.  It would have been obvious to one of ordinary skill in the art to modify the method of the primary reference 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742